DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/09/2019 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 07/09/2021 is entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “an optical objective”, an imaging detector” in “a fluorescence microscope” must be shown or the feature(s) canceled from the claim(s).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

The following claims are objected to because of the following informalities:
a. claims 1 and 8, “providing in a field of view of the fluorescence microscopy system a plurality of fluorescent beads” should read “providing in a field of view of the fluorescence microscopy system, a plurality of fluorescent beads”.a. The phrase " x,y " should read “x-y” throughout the claims. 

c. Throughout the claims and the disclosure fails to specifically disclose the matter for which protection is sought and that said claims are supported by the disclosure, since they imply that the invention may depart from the subject-matter recited in the claim(s), for example “a fluorescence microscopy imaging system comprising an optical objective lens, a field of view, an imaging detector, and at least a first and a second fluorescent molecule”, where a field of view and at least a first and a second fluorescent molecule are not structures of the microscopy system. 
The recitation may be as “a fluorescence microscopy imaging system comprising an optical objective lens that have a field of view, an imaging detector that detect at least a first and a second fluorescent molecule”,
Please consider revising and simplifying claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Practical Guide for Excellent GSDIM Super-Resolution Images. How to visualize cellular details with the Leica SR GSD 3D localization microscope by Leica Microscope (hereinafter “Leica”) in view of Carlsberg (WO 2005/061094).	

	Regarding claim 1, Leica discloses a method of improving the performance of a fluorescence microscopy imaging system (i.e., a method of improving the image by correcting chromatic aberration on a fluorescence microscope; page 9/23, paragraph 1) and at least a first and a second fluorescent molecule (i.e., Clathrin heavy chain and Clathrin light chain in Clathrin coated pits stained with Alexa Fluor®647 and Alexa Fluor®532 respectively imaged in Glucose-Oxidase buffer; page 9/23, paragraph 1; figure 4), each of which fluoresces at a different wavelength than the other and each of which has a different excitation radiation peak than the other fluorescent molecule (i.e., method of using multi-channel overlay for simultaneously Clathrin heavy chain (red) and Clathrin light chain in Clathrin coated pits stained with Alexa Fluor®647 and Alexa Fluor®532 respectively imaged in Glucose-Oxidase buffer; page 9/23, paragraph 1; figure 4), the method comprising: providing in a field of view of the fluorescence microscopy system a plurality of fluorescent beads (i.e., sub-resolution fluorescent beads can be tested on the fluorescence microscope; page 7/23, paragraph 1), wherein the beads have a diameter lower than a diffraction limit of the optical fluorescence microscopy system (sub-resolution fluorescent beads (i.e., diameter lower than a diffraction limit of the microscope) can be tested on the fluorescence microscope; page 7/23, paragraph 1); determine a displacement vector map for the optical objective of the fluorescence microscopy system (i.e., chromatic aberration and the required affine transformation matrix (e.g., vector displacement map) with the objective lens can be determined; page 9/23, paragraph 1; figure 4); applying the displacement vector map to imaging data obtained for the first and second fluorescent molecule so as to generate a fluorescence data image corrected for chromatic aberration in the optical objective of the fluorescence microscopy system (i.e., affine transformation matrix (e.g., vector displacement map) can be applied to the chromatic aberration in the fluorescence data image, thereby correcting the chromatic aberration in the objective; page 9/23, paragraph 1; figure 4). 
Leica does not disclose a fluorescence microscopy imaging system comprising an optical objective lens, a field of view, an imaging detector, and at least a first and a second fluorescent molecule, each of which fluoresces at a different wavelength than the other and each of which has a different excitation radiation peak than the other fluorescent molecule, the method comprising: providing in a field of view of the 
However, in a related field of endeavor Carlsberg disclose an optical objective lens (optical objective lens; page 24, line 14), a field of view (a field of view, figure 2; page 24, lines 1-7), an imaging detector (an imaging detector; figure 3), and at least a (at least 2 fluorescent molecules can be incorporated into the beads, Figs 3-4; page 40, lines 19-33, page 18, lines 19-24), each of which fluoresces at a different wavelength than the other and each of which has a different excitation radiation peak than the other fluorescent molecule (one or more fluorescent dyes can be incorporated into the beads, wherein each dye can have a unique excitation and emission spectra; page 40, lines 11-33), the method providing in a field of view of the fluorescence microscopy system a plurality of fluorescent beads capable of fluorescing at each of the different wavelengths of the first and second fluorescent molecules (micro-particles or beads with two fluorescent dyes in the field of view, wherein each dye can have a unique excitation and emission spectra; figures 2-4; page 40, lines 11-30; page 41, lines 10-12), irradiating the plurality of fluorescent beads at an excitation radiation peak of the first fluorescent molecule and sequentially imaging the fluorescence of each of the plurality of beads within field of view of the fluorescence microscopy system and at a plurality of different z-dimension positions (first alternating laser may be used for exciting the first fluorescent dye in the beads in the field of view and measuring at multiple z-dimension portions for z-stacking; figures 2-4; page 22, lines 12-17; page 23, lines 15-21; page 40, lines 11-30; page 41, lines 10-12); irradiating the plurality of fluorescent beads at an excitation radiation peak of the first fluorescent molecule and sequentially imaging the fluorescence of each of the plurality of beads within field of view of the fluorescence microscopy system and at a plurality of different z-dimension positions (first alternating laser may be used for exciting the first fluorescent dye in the beads in the field of view and measuring at multiple z-dimension portions for z-stacking; figures 2-4; page 22, lines 12-17; page 23, lines 15-21; page 40, lines 11-30; page 41, lines 10-12); irradiating the plurality of fluorescent beads at an excitation radiation peak of the second fluorescent molecule and sequentially imaging the fluorescence of each of the plurality of beads within field of view of the fluorescence microscopy system and at a plurality of different z-dimension positions (second alternating laser may be used for exciting the second fluorescent dye in the beads in the field of view and measuring at multiple z-dimension portions for z-stacking; figures 2-4; page 22, lines 12-17; page 23, lines 15-21; page 40, lines 11-30; page 41, lines 10-12); locating, from a point spread function of the fluorescence of each bead imaged at the excitation radiation peak of the first fluorescent molecule, the xy coordinates of a centroid for each bead at each z-dimension position (spatial positions of particles in each bead can be defined by sets of coordinates, (x,y,z) of particle centers of said particles, relative to one reference point of the detection, wherein the fluorescence measurement can be by exciting the first fluorescent dye in the bead using the first alternating laser; figures 2-4; page 22, lines 5-17; page 23, lines 15-21; page 40, lines 11-30); locating, from a point spread function of the fluorescence of each bead imaged at the excitation radiation peak of the second fluorescent molecule, the x,y coordinates of a centroid for each bead at each z-dimension position (spatial positions of particles in each bead can be defined by sets of coordinates, (x,y,z) of particle centers of said particles, relative to one reference point of the detection, wherein the fluorescence measurement can be by exciting the second fluorescent dye in the bead using the second alternating laser; figures 2-4; page 22, lines 5-17; page 23, lines 15-21; page 40, lines 11-30); calculating, from a difference in the centroid x,y coordinates for each bead at the first and second excitation radiation peaks (two focused alternating lasers (3D representation of the bead in which the 3 coordinates are the x and y of the particle in the a particular picture while the z-coordinate is derived from the focal depth, wherein movement of the bead can be used for determining displacement from the original position; page 23, lines 10-25), so as to thereby determine a displacement vector map for the optical objective of the fluorescence microscopy system (construct a full 3-D matrix (vector map) of particle positions by . calculating the inter-particle distances or vectors, after exciting the fluorescent dye in the beads; page 68, lines 13-20). 
Therefor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the super-resolution fluorescence microscopy of Leica, by including a fluorescence microscopy imaging system comprising an optical objective lens, a field of view, an imaging detector, and at least a first and a second fluorescent molecule, each of which fluoresces at a different wavelength than the other and each of which has a different excitation radiation peak than the other fluorescent molecule, the method comprising: providing in a field of view of the fluorescence microscopy system a plurality of fluorescent beads capable of fluorescing at each of the different wavelengths of the first and second fluorescent molecules, wherein the beads have a diameter lower than a diffraction limit of the optical fluorescence microscopy system, irradiating the plurality of fluorescent beads at an excitation radiation peak of the first fluorescent molecule and sequentially imaging 

Regarding claim 2, Leica and Carlsberg, in combination, disclose the method of claim 1, and Leica further discloses fluorescent beads (i.e., sub-resolution fluorescent beads can be tested on the fluorescence microscope; page 7/23, paragraph 1). 
Leica does not disclose wherein the beads are broad spectrum fluorescent beads. 
However, in a related field of endeavor Carlsberg disclose the beads are broad spectrum fluorescent beads (fluorescent beads can be incorporated with multiple dyes of various excitation and emission wavelengths (broad spectrum); page 40, lines 29-33). 
Therefor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the super-resolution fluorescence microscopy of Leica, by including the elements of confocal fluorescence microscope, as disclosed by Carlsberg, for providing the advantage of determining individually labeled particles in a sample with higher resolution and can be useful in applications like immunofluorescence where co-localization is commonly observed, and for applying the concept of chromatic aberration correction from Leica reference to correct the imaging system of Carlsberg to improve the performance of the fluorescence imaging system. 

Regarding claim 3, Leica and Carlsberg, in combination, disclose the method as set forth in claim 1, Leica further disclose wherein the beads are less than 250 nm in diameter (nanoparticles of 0.1 µm (100 nm) were examined under the fluorescence microscope; page 9/23, paragraph 1), and Carlsberg also disclose particles (beads) of  0.1 µm (100 nm).

Regarding claim 4, Leica and Carlsberg, in combination, disclose the method as set forth in claim 1, and Leica further discloses wherein the beads are 90-110 nm in diameter (nanoparticles of 0.1 µm (100 nm) were examined under the fluorescence microscope; page 9/23, paragraph 1), and Carlsberg also disclose particles (beads) of  0.1 µm (100 nm).
 
Regarding claim 5, Leica and Carlsberg, in combination, disclose the method as set forth in claim 1, and Leica further discloses wherein the beads are 100 nm in diameter (nanoparticles of 0.1 µm (100 nm) were examined under the fluorescence microscope; page 9/23, paragraph 1), and Carlsberg also disclose particles (beads) of  0.1 µm (100 nm).

Regarding claim 6, Leica and Carlsberg, in combination, disclose the method as set forth in claim 1 above, and Leica further discloses wherein the optical objective's chromatic aberration between the excitation radiation peak of the first and second fluorescent molecule is corrected for by applying an affine transformation (i.e., correcting the objective’s chromatic aberration between the excitation channels of two different dyes using affine transformation matrix; page 9/23, paragraph 1; figure 4). 

Regarding claim 7, Leica and Carlsberg, in combination, disclose the method as set forth in  claim 1, and Leica further discloses wherein the displacement vector map applied to imaging data obtained for the first and second fluorescent molecule so as to generate a fluorescence data image corrected for chromatic aberration is applied as an (i.e., imaging data obtained from multiple channels can be combined to obtain a fluorescent image data, wherein the chromatic aberration due to overlapping the 2 fluorescent molecules can be corrected using affine transformation matrix (displacement vector map), page 9/23, paragraph 1; figure 4). 

Regarding claim 8, Leica disclose a method of correcting for chromatic aberration in a fluorescence microscopy system (i.e., a method of improving the image by correcting chromatic aberration on a fluorescence microscope; page 9/23, paragraph 1) and at least a first and a second fluorescent molecule (i.e., Clathrin heavy chain (red) and Clathrin light chain in Clathrin coated pits stained with Alexa Fluor®647 and Alexa Fluor®532 respectively imaged in Glucose-Oxidase buffer; page 9/23, paragraph 1; figure 4), each of which fluoresces at a different wavelength than the other and each of which has a different excitation radiation peak than the other fluorescent molecule (i.e., method of using multi-channel overlay for simultaneously Clathrin heavy chain (red) and Clathrin light chain in Clathrin coated pits stained with Alexa Fluor®647 and Alexa Fluor®532 respectively imaged in Glucose-Oxidase buffer, page 9/23, paragraph 1; figure 4), the method comprising: providing in a field of view of the fluorescence microscopy system a plurality of fluorescent beads (i.e., sub-resolution fluorescent beads can be tested on the fluorescence microscope; page 7/23, paragraph 1), wherein the beads have a diameter lower than a diffraction limit of the optical fluorescence microscopy system (i.e., sub-resolution fluorescent beads (diameter lower than a diffraction limit of the microscope) can be tested on the fluorescence microscope; page 7/23, paragraph 1); determine a displacement vector map for the optical objective of the (i.e., chromatic aberration and the required affine transformation matrix (vector displacement map) with the objective lens can be determined; page 9/23, paragraph 1; figure 4); applying the displacement vector map to imaging data obtained for the first and second fluorescent molecule so as to generate a fluorescence data image corrected for chromatic aberration in the optical objective of the fluorescence microscopy system (i.e., affine transformation matrix (vector displacement map) can be applied to the chromatic aberration in the fluorescence data image, thereby correcting the chromatic aberration in the objective; page 9/23, paragraph 1; figure 4). 
Leica does not disclose a fluorescence microscopy imaging system comprising an optical objective lens, a field of view, an imaging detector, and at feast a first and a second fluorescent molecule, each of which fluoresces at a different wavelength than the other and each of which has a different excitation radiation peak than the other fluorescent molecule, the method comprising: providing in a field of view of the fluorescence microscopy system a plurality of fluorescent beads capable of fluorescing at each of the different wavelengths of the first and second fluorescent molecules, wherein the beads have a diameter lower than a diffraction limit of the optical fluorescence microscopy system; irradiating the plurality of fluorescent beads at an excitation radiation peak of the first fluorescent molecule and sequentially imaging the fluorescence of each of the plurality of beads within field of view of the fluorescence microscopy system and at a plurality of different z-dimension positions; irradiating the plurality of fluorescent beads at an excitation radiation peak of the second fluorescent molecule and sequentially imaging the fluorescence of each of the plurality of beads 
However, in a related field of endeavor Carlsberg disclose an optical objective lens (optical objective lens; page 24, line 14), a field of view (field of view, figure 2; page 24, lines 1-7), an imaging detector (imaging detector; figure 3), and at least a first and a second fluorescent molecule (at least 2 fluorescent molecules can be incorporated into the beads; figures 3-4; page 40, lines 19-33), each of which fluoresces at a different wavelength than the other and each of which has a different excitation radiation peak than the other fluorescent molecule (one or more fluorescent dyes can be incorporated into the beads, wherein each dye can have a unique excitation and emission spectra; page 40, lines 11-33), the method providing in a field of view of the fluorescence microscopy system a plurality of fluorescent beads capable of fluorescing at each of the different wavelengths of the first and second fluorescent molecules (micro-particles or beads with two fluorescent dyes in the field of view, wherein each dye can have a unique excitation and emission spectra, figures 2-4; page 40, lines 11-30; page 41, lines 10-12), irradiating the plurality of fluorescent beads at an excitation radiation peak of the first fluorescent molecule and sequentially imaging the fluorescence of each of the plurality of beads within field of view of the fluorescence microscopy system and at a plurality of different z-dimension positions (first alternating laser may be used for exciting the first fluorescent dye in the beads in the field of view and measuring at multiple z-dimension portions for z-stacking; figures 2-4; page 22, lines 12-17; page 23, lines 15-21; page 40, lines 11-30; page 41, lines 10-12); irradiating the plurality of fluorescent beads at an excitation radiation peak of the second fluorescent molecule and sequentially imaging the fluorescence of each of the plurality of beads within field of view of the fluorescence microscopy system and at a plurality of different z-dimension positions (second alternating laser may be used for exciting the second fluorescent dye in the beads in the field of view and measuring at multiple z-dimension portions for z-stacking; figures 2-4; page 22, lines 12-17; page 23, lines 15-21; page 40, lines 11-30; page 41, lines 10-12); locating, from a point spread function of the fluorescence ot each bead imaged at the excitation radiation peak of the first fluorescent molecule, the x,y coordinates of a centroid for each bead at each z-dimension position (spatial positions of particles in each bead can be defined by sets of coordinates, (x,y,z) of particle centers of said particles, relative to one reference point of the detection, wherein the fluorescence measurement can be by exciting the first fluorescent dye in the bead using the first alternating laser; figures 2-4; page 22, lines 5-17; page 23, lines 15-21; page 40, lines 11-30); locating, from a point spread function of the fluorescence of each bead imaged at the excitation radiation peak of the second fluorescent molecule, the x,y (spatial positions of particles in each bead can be defined by sets of coordinates, (x,y,z) of particle centers of said particles, relative to one reference point of the detection, wherein the fluorescence measurement can be by exciting the second fluorescent dye in the bead using the second alternating laser; figures 2-4; page 22, lines 5-17; page 23, lines 15-21; page 40, lines 11-30); calculating, from a difference in the centroid x,y coordinates for each bead at the first and second excitation radiation peaks (two focused alternating lasers can be used for exciting the different fluorescent dyes in the beads and the difference (calculated) in the centroid coordinates based on movement of the beads can be recorded based on position of the bead; page 23, lines 4-21), a displacement vector for each x,y coordinate in the field of view at each z-dimension position (3D representation of the bead in which the 3 coordinates are the x and y of the particle in the a particular picture while the z-coordinate is derived from the focal depth, wherein movement of the bead can be used for determining displacement from the original position; page 23, lines 10-25), so as to thereby determine a displacement vector map for the optical objective of the fluorescence microscopy system (construct a full 3-D matrix (vector map) of particle positions by calculating the inter-particle distances or vectors, after exciting the fluorescent dye in the beads, page 68, lines 13-20). 
Therefor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the super-resolution fluorescence microscopy of Leica, by including a fluorescence microscopy imaging system comprising an optical objective lens, a field of view, an imaging detector, and at least a first and a second fluorescent molecule, each of which fluoresces at a different 

Regarding claim 9, Leica and Carlsberg, in combination, disclose performing the method as set for in claim 1 above. 
Leica does not disclose a kit comprising a plurality of broad spectrum fluorescent beads and a non-transitory computer readable medium having instructions thereon for performing the method in a fluorescence microscopy imaging system. 
However, in a related field of endeavor Carlsberg disclose a kit (page 62, line 14) comprising a plurality of broad spectrum fluorescent beads (kit can comprise detectably distinct (fluorescent) beads with multiple dyes of various excitation and emission wavelengths (broad spectrum); page 49, lines 29-33; page 62, line 7) and a non-transitory computer readable medium having instructions thereon (an encoded bead reader device optionally linked to a computer running a program for calculating distance matrices for individual, spatially encoded, beaded polymer matrices; page 62, lines 19-22) for performing the method in a fluorescence microscopy imaging system (tracking the fluorescent beads in a fluorescence microscopy imaging system; page 65, lines 26-34). 
Therefor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the super-resolution fluorescence microscopy of Leica, by including a kit comprising a plurality of broad spectrum 

Regarding claim 10, Leica and Carlsberg, in combination, disclose performing the method as set forth in claim 8 above. 
Leica further discloses a method of detecting at least two co-localized fluorescent markers (i.e., a method of using multi-channel overlay for simultaneously Clathrin heavy chain (red) and Clathrin light chain in Clathrin coated pits stained with Alexa Fluor®647 and Alexa Fluor®532 imaged in Glucose-Oxidase buffer; page 9/23, paragraph 1; figure 4), wherein each of the two markers has a different emission spectrum (i.e., each marker has a distinct emission spectrum in various visible regions of the electromagnetic spectrum; page 9/23, paragraph 1; figure 4), in a field of view of a fluorescence microscopy imaging system (page 9/23, paragraph 1; figure 4), the method comprising subjecting an in vitro system which has been preloaded with the two markers (i.e., fluorescence microscopy imaging of a sample comprising Clathrin heavy chain (red) and Clathrin light chain in Clathrin coated pits stained with Alexa Fluor®647 and Alexa Fluor®532 imaged in Glucose-Oxidase buffer; page 9/23, paragraph 1; figure 4), wherein at least a portion of the in vitro system is within the field of view of the (i.e., fluorescence microscopy imaging of a sample in the field of view comprising Clathrin heavy chain (red) and Clathrin light chain in Clathrin coated pits stained with Alexa Fluor®647 and Alexa Fluor®532 imaged in Glucose-Oxidase buffer, where the two dyes have different excitation-emission spectra; page 9/23, paragraph 1; figure 4); obtaining a fluorescence image for each two markers, when subjected to irradiation, with an optical objective of the fluorescence microscopy imaging system (i.e., obtaining the fluorescence image by exciting the fluorophores at a particular wavelength with an optical objective of the fluorescence microscopy imaging system; page 9/23, paragraph 1; figure 4); correcting the fluorescence images obtained for chromatic aberration of the optical objective at each of the different emission spectrums of the two fluorescent markers (i.e., imaging data obtained from multiple channels can be combined to obtain a fluorescent image data, wherein the chromatic aberration due to overlapping the 2 fluorescent molecules can be corrected using affine transformation matrix, page 9/23, paragraph 1; figure 4); determining if the chromatic aberration-corrected fluorescence images show two co-localized different fluorescent markers (i.e., chromatic aberration corrected fluorescent images show co-localized Clathrin heavy chain (red) and Clathrin light chain in Clathrin coated pits stained with Alexa Fluor®647 and Alexa Filuor@532 imaged in Glucose-Oxidase buffer, where the two dyes have different excitation-emission spectra; page 9/23, paragraph 1; figure 4), so as to thereby detect at least two co-localized fluorescent markers (i.e., detect at least two co-localized fluorescent markers in a sample; page 9/23, paragraph 1; figure 4). 

Regarding claim 11, Leica and Carlsberg, in combination, disclose performing the method as set forth in claim 10, and Leica further discloses wherein each fluorescent marker is bound to a separate biological molecule (i.e., fluorescence microscopy imaging of a sample comprising Clathrin heavy chain (red) and Clathrin light chain in Clathrin coated pits stained with Alexa Fluor®647 and Alexa Fluor®532 imaged in Glucose-Oxidase buffer; page 9/23, paragraph 1; figure 4). 

Regarding claim 12, Leica and Carlsberg, in combination, disclose performing the method as set forth in claim 11, and Leica further discloses wherein the intermolecular distance for each of the two bound molecules is calculated from adjacent chromatic aberration-corrected fluorescent dye positions (imaging data obtained from multiple channels can be combined to obtain a fluorescent image data, wherein the chromatic aberration due to overlapping the 2 fluorescent molecules can be corrected using affine transformation matrix, wherein the spatial separation (intermolecular distance) between 2 bound molecules can be quantified; page 9/23, paragraph 1; page 10/23, paragraph 3; figure 4). 

Regarding claim 13, Leica and Carlsberg, in combination, disclose performing the method as set forth in claim 1 above. 
Leica does not disclose a non-transitory computer-readable medium coupled to the one or more data processing apparatus coupled to an optical microscope fluorescence Imaging system, the medium having instructions stored thereon which, 
However, Carlsberg further disclose a non-transitory computer-readable medium coupled to the one or more data processing apparatus coupled to an optical microscope fluorescence imaging system (an encoded bead reader device optionally linked to a computer running a program for calculating distance matrices for individual, spatially encoded, beaded polymer matrices; page 62, lines 19-22), the medium having instructions stored thereon which (an encoded bead reader device optionally linked to a computer running a program for calculating distance matrices for individual, spatially encoded, beaded polymer matrices; page 62, lines 19-22), when executed by the one or more data processing apparatus (an encoded bead reader device optionally linked to a computer running a program for calculating distance matrices for individual, spatially encoded, beaded polymer matrices; page 62, lines 19-22), cause the one or more data processing apparatus to perform a method (an encoded bead reader device optionally linked to a computer running a program for calculating distance matrices for Individual, spatially encoded, beaded polymer matrices; page 62, lines 19-22). 
Therefor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the super-resolution fluorescence microscopy of Leica, by including a non-transitory computer-readable medium coupled to the one or more data processing apparatus coupled to an optical microscope fluorescence imaging system, the medium having instructions stored therein which, when executed by the one or more data processing apparatus, cause the one or more data processing apparatus to perform a method, as disclosed by Carlsberg, for .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leica and Carlsberg as applied to claim 1 above, and further in view of Hakozaki (US PUB 2002/0171926).

Regarding claim 14, Leica and Carlsberg, in combination, disclose performing the method as set forth in claim 1 above. 
Leica in view of Carlsberg does not disclose a system for improving the performance of a fluorescence microscopy imaging system, comprising: one or more data processing apparatus; a graphical user interface; and a non-transitory computer-readable medium coupled to the one or more data processing apparatus having instructions stored thereon which, when executed by the one or more data processing apparatus, and coupled to an optical microscope fluorescence imaging system, cause the one or more data processing apparatus to perform a method.
Hakozaki discloses a system for improving the performance of a fluorescence microscopy imaging system (a system environment with improved operability In a confocal fluorescence microscope; paragraphs [0095], [0099]), one or more data processing apparatus (image processing unit; claim 1); a graphical user interface (GUI; paragraph [0099]); and a non-transitory computer-readable medium coupled to the one or more data processing apparatus having instructions stored thereon which (a temporary storage unit can be coupled to the computer comprising the image processing software; paragraph [0108]; claim 1), when executed by the one or more data processing apparatus, and coupled to an optical microscope fluorescence imaging system, cause the one or more data processing apparatus to perform a method (image processing software causes the image processing unit to perform image processing; paragraph [0108]; claim 1). 
Therefor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscopy system of Leica in view of Carlsberg, by including the elements of a confocal laser scanning microscope, as disclosed by Hakozaki, for providing the advantage of determining individually labeled particles in a sample with higher resolution.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grunwald et al. (US PUB 20140147836) teaches methods and apparatus are disclosed for imaging molecular interactions in living cells at high resolution, low light levels and high acquisition speeds..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
November 19, 2021